Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/22 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   
The claims recite a method; therefore, the claims pass step 1 of the eligibility analysis.  
For step 2A, the claim(s) recite(s) an abstract idea of soliciting a donation and distributing the donation to a primary done and a secondary done.  
Using claim 1 as a representative example that is applicable to claim 11, the abstract idea is defined by the elements of:
a primary donor database comprising donor information maintained by and accessible only by the primary donee; 
a donee database comprising donee information, including information of the primary donee, information of the secondary donee, and information of the collaborative project; 
transmitting a communication, wherein the communication comprises a solicitation to contribute to the collaborative project; wherein the solicitation comprises a collaborative project ID,
receiving a donation, wherein said donation comprises a donor ID, donor contribution amount, and the collaborative project ID, and a set of restrictions on the donation 
generating a donor transaction for said donor contribution amount to a funding pool identified by the collaborative project ID, wherein the collaborative project corresponds to the collaborative project ID; 
retrieving from the donee database said secondary donee associated with said collaborative project ID; 
triggering a distribution restriction process wherein the distribution restriction process uses the donor contribution amount and predetermined fracturing logic of the collaborative project, along with the set of restrictions on the donation, in said donee database to generate a first fractured amount to the primary donee and a second fractured Response to Office Action Dated September 29, 2021Page 3 of 10Attorney Docket No. AV2SY. 0104C2Application No. 17/094,592 amount to the secondary donee, and 
wherein the distribution restriction process disseminates the first fractured amount to the primary donee and the second fractured amount to the secondary donee 

The above limitations are reciting a process by which a donation is solicited from a user and a received donation is distributed to a primary donee and a secondary donee.  This is claiming the act of fundraising and disturbing donations to different recipients based on stored information.  This is claiming an economic concept of conducting fundraising and distributing funds.  This is a concept that falls into the category of being a certain method of organizing human activities per the 2019 PEG.
This judicial exception is not integrated into a practical application (2nd prong of eligibility test for step 2A) because the additional elements of the claim amount to the recitation that a graphical user interface is provided to access a collaborative giving processor (a computer), the use of a computer network, connecting to a database, and the recitation to “computerized” to describe the donor transaction.  The claimed additional elements are simply instructing one to practice the abstract idea by using the claimed processor, computer network, and an interface to allow one to perform the steps that define the abstract idea.  This does not amount to more than a mere instruction to implement the abstract idea on a computer connected via a network such as the Internet (see pending claim 5 that recites the Internet) and that has an interface of some kind, all generically recited.  This does not provide for anything more than a link to computer implementation and/or an instruction for one to use a computer to solicit, receive, and distribute donations to recipients, see MPEP 2106.05(f), (h).  This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore the claim is found to be directed to the abstract idea identified by the examiner.  
For step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not amount to more than simply instructing one to practice the abstract idea by using a generically recited computing device with a processor, interface, and computer network such as the Internet to perform steps that define the abstract idea.  This does not render the claims as being eligible.  See MPEP 2106.05(f), (h).  The rationale set forth for the 2nd prong of the eligibility test above is also applicable to step 2B in this regard so no further comments are necessary.  This is consistent with the recently issued 2019 PEG.  
For claims 2, 3, 12, 13, further reciting the type of transactions claimed is a further recitation to the same abstract idea of claim 1.  The transaction itself and what you call the transaction is part of the abstract idea.  Nothing additional is claimed that renders the claims eligible.
For claims 4, 14, the further recitation to the donor device and reciting that the donor device can be a tablet computer, mobile phone, laptop computer, etc., is a further link to computer implementation and does not render the claims eligible for the same reasons set forth for claim 1. 
For claims 5, 15, the recitation to the network being the Internet has been addressed above with claim 1, to which applicant is referred.  This does not amount to more than a mere instruction for one to practice the invention using computers and a network such as the Internet, see MPEP 2106.05(f) and (h).
For claims 6, 7, 16, 17,  the generation of a report and sending the report is a further recitation to the same abstract idea of claim 1.  People can generate reports and the recitation to the report being computerized and generated by the processor and sent via the network is simply a further recitation to using computers to implement the abstract idea and does not render the claims eligible.  
For claims 8-10, 18-20, the applicant is reciting the generation of a payable or a receivable for the donation amounts.  This is a further embellishment of the same abstract idea of claim 1 as far as this is performing accounting to account for incoming donations and outgoing donations made by donors.  These elements simply serve to further define the abstract idea of the claims and provides nothing by way of additional elements that renders the claims eligible.  The processor has been treated in the same manner as was set forth for claim 1, to which applicant is referred.
Therefore, for the above reasons, claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.   

				Response to arguments
	The applicant argues on page 8 of the reply that they cannot respond to the rejection under 35 USC 101 because the examiner has pointed to large sections of applicant's response and has not provided further clarity about what portion the examiner is pointing to.  The applicant argues that the examiner has not pointed to anything in the eligibility analysis (presume to be referring to the PEG).  This argument is not well understood because the applicant is arguing generalities and not making any specific argument for the examiner to consider. The examiner has followed the PEG and set forth a prime facie case that is clearly articulated such that the applicant can adequately respond.  This general allegation is not persuasive.  
 The applicant argues on pages 8-9 that the examiner has stopped the eligibility analysis at the first prong and has failed to follow the guidance set forth in the PEG. This argument is not persuasive. The 35 USC 101 rejection of record addresses step 1, step 2, the 2nd prong of step 2, and step 2B. The examiner has not just examined the claims in view of step 1 and stopped, as the applicant has argued.  The rejection of record clearly addresses all steps of the PEG so the examiner is not clear on why the applicant is arguing that only step 1 has been considered.  The rejection or record indicates otherwise.  The argument is not persuasive.
The applicant argues on page 9 that the practical application provided by the claims is the ability to receive solicitations for donations from other donees, and allowing the donor to put restrictions on a donation in an anonymous manner. The applicant argues that this does not amount to human activity and is not a normal donation transaction between a donor and a donee. What has been argued is the abstract idea itself in terms of arguing the benefits that the abstract idea provides.  Nothing that has been argued relates to an additional element that is not part of the abstract idea and that would provide integration at the 2nd prong or significantly more at step 2B. As addressed in the Final rejection of 08/22/22, even novel and/or innovative abstract ideas are still abstract ideas and are not eligible (BuySafe, SAP). 
In buySAFE, Inc. v. Google, Inc. (Fed. Cir. 2014), the court stated that "abstract ideas, no matter how groundbreaking, innovative, or even brilliant, are outside what the statute means by "new and useful process, machine, manufacture, or composition of matter", and reference is made to Myriad by the court for this position.  Also stated in buySAFE is "In defining the excluded categories, the Court has ruled that the exclusion applies if a claim involves a natural law or phenomenon or abstract idea, even if the particular natural law or phenomenon or abstract idea at issue is narrow. Mayo, 132 S. Ct. at 1303. The Court in Mayo rejected the contention that the very narrow scope of the natural law at issue was a reason to find patent eligibility, explaining the point with reference to both natural laws and one kind of abstract idea, namely, mathematical concepts.
From SAP AMERICA, INC., Plaintiff-Appellee v. INVESTPIC, LLC:
“We affirm. We may assume that the techniques claimed are “[g]roundbreaking, innovative, or even brilliant,” but that is not enough for eligibility. Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 591 (2013); accord buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1352 (Fed. Cir. 2014). Nor is it enough for subject-matter eligibility that claimed techniques be novel and nonobvious in light of prior art, passing muster under 35 U.S.C. §§ 102 and 103. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 89–90 (2012); Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (“[A] claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novel- SAP AMERICA, INC. v. INVESTPIC, LLC 3 ty.”); Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1315 (Fed. Cir. 2016) (same for obviousness) (Symantec). The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of mathematical calculations based on selected information and the presentation of the results of those calculations (in the plot of a probability distribution function). No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.”
For the above reasons the argument that the abstract idea is an improved donation solicitation process and distribution process is not persuasive to show that the claims are eligible under 35 USC 101.
The applicant argues on page 9 of the reply that the claims contain significantly more because they allow for donees to connect and solicit donations from donors without having to know who those donors are. Applicant argues that this allows for donations to be multiplied without a primary donee having to share their donor list with a secondary donee. Applicant argues that having restrictions on donations based on a project ID means that donors still have control of their donation while providing funds needed by the donee. What has been argued by the applicant on page 9 of the reply is nothing but a characterization of the recited abstract idea of the claims. The applicant is solely addressing steps and functions that are part of the abstract idea.  The applicant has not argued or made any mention of additional elements, that when considered in combination with the abstract idea, would provide significantly more (the step 2B analysis). Arguing that the steps that define the abstract idea are allowing for donors to have control of donations, etc., is an argument directed to the abstract idea alone. This is not persuasive to show that the 101 is improper. The courts have made it clear that new, innovative, non-obvious abstract ideas are still abstract ideas and are not eligible for patenting. That same rationale applies to the pending claims as far as even if the donation process that is claimed has certain advantages to the field of soliciting donations, that does not save the claims from being ineligible because the alleged advance is in the abstract idea itself. Again the examiner cites to BuySafe and SAP in support of this position. The traversal is not persuasive for the above reasons.
The arguments are not persuasive and the 35 USC 101 rejection is being maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687